Title: From Abigail Smith Adams to Harriet Welsh, 11 April 1815
From: Adams, Abigail Smith
To: Welsh, Harriet


				
					Dear Harriet
					Quincy April 11th 1815
				
				I inclose you a pattern of Ribbon of which I should like a peice if my wants have not already out now my Credit. if so only get me 8 Yds—I want to know how George & Susan succeeded, the morning was so dreary, that fearing worse weather the P. and Louisa were discouraged, and when G. and Susan determined upon going, Louisa was unhappy that she did not go in yesterday with her Brothers and have taken the stage to day—but it was too late—Louisa said you talkd of not returning—I regret it, if you should not, we do not know how to do without you, but if the Boys should go on Sunday—I should want You to be in TownWill you get me some patterns of Ginghams like Susans dark, and dark Calico—If you should not come be so good as to send the things by the Stage or Mr Adams who will be in Town to market tomorrowyours most affecly
				
					A Adams
				
				
			